DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-11, 18, 19, 25, 31 are rejected under 35 U.S.C. 102(b) as being anticipated by WO-2016/058953 A1. 
The WO reference discloses a process to produce high value chemical comprising ethene and propene by mixing a non-cyclic renewable paraffin stream A and a hydrocarbon stream B being LPG (propane and butane) or naphtha. Said non-cyclic renewable paraffin stream A comprises at least 90 wt. % of paraffins having at least 12 carbon atoms which comprise at least 30 wt.% of linear paraffins, less than 20 wt.% multiple-branched paraffins, the rest being single branched paraffins. This means that stream A contains less than 70 wt.% single branched paraffins and the total of mono and multi branched paraffin is at least 45 wt. % and the ratio (mono-/multiple- branched) being at least 2.7 (51/19 = 2.7) and it is expected that mixing stream A with LPG would still provide a ratio greater than 2.7. The mixture of A and B is then passed into a steam cracking to produce products comprising more than 45% of ethene and propene which can be further processed to process polymers. The steam cracking is operated at the coil outlet temperature ranging from 810-875o C. The WO reference teaches that the mixture can be obtained from an isomerization of linear paraffins or from a deoxygenation process. The WO also teaches that the renewable non-cyclic paraffin stream A comprises less than 300 ppm of oxygen. The ratio of steam to feedstock is .35 to .45. The WO reference teaches that it is known in to use only renewable feedstock for steam cracking. See abstract; claims 1, 6, 7, 10, 11; page 1, lines 10-30; page 4, lines 1-7, 12-16; page 5, lines 5-25; page 7, lines 5-12, 25 - 29; page 9, lines 27 - 32; page 11, line 1, 23-30; page 14, lines 1-19; page 19, lines 14-16; page 32, lines 13-17; Fig. 1a, tables 1, 2, 4, 6.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26, 27, 28, 32 are rejected under 35 U.S.C. 103 as being unpatentable over WO-2016/058953 A1. 
The process of the WO reference is as discussed above. 
	The WO reference does not explicitly teach that the ratio of monobranched isoparaffins to the multiple branched isoparaffins is at least 2.8 or 3.0, does not explicitly teaches the renewable paraffin composition contains no more than 18, 16.5 or 10 wt. % of the multiple branched isoparaffins, does not teach that the pour point of the non-cyclic renewable paraffin stream A, and does not teach that only a renewable feed is cracked. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the WO reference by having the ratio of monobranched isoparaffins to the multiple branched isoparaffins is at least 2.8 or 3.0 because the WO reference teaches that Stream A comprises at least 30 wt.% of linear paraffins, less than 20 wt.% of multi-branched paraffins (this meant that multi-branched paraffins can be at 10 wt. %), and the rest being single branched paraffins (mono-branched paraffins).  The total mono branched paraffins in stream A is about 60 wt. % when multi-branched paraffins is 10 wt. % {(100 wt. % - 30 (linear paraffins) - 10 wt.% (multi-branched paraffins) = 60 wt.}. Therefore, it is estimated that the ratio of mono branched paraffins to multi-branched paraffins is about 6 (60/10 = 6). 
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the WO reference by having stream A contains no more than 18, 16.5 or 10 wt. % of the multiple branched isoparaffins because the WO reference teaches that stream A contains less than 20 wt. % of multiple branched isoparaffins. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the WO reference by having the pour point of the non-cyclic renewable paraffin stream A below 0o C because of the similarities between the claimed renewable feed and the WO reference renewable feed and it would be expected that the results would be the same or similar when utilizing a renewable feed having a pour point as claimed in the process of the WO reference. 
	 It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of WO reference by utilizing only renewable feed for steam cracking because the WO reference teaches that it is known in the art to use only a renewable feedstock in a steam cracking process. See page 4, lines 1-7 and 12-16. 

Response to Arguments
	The argument that the WO reference does not disclose oxygen content of the mixture is not persuasive because the WO reference teaches that the renewable non-cyclic paraffin stream A comprises less than 300 ppm of oxygen. See page 32, lines 13-17. 	
	The argument that the WO reference does not discloses lower multi-imp contents in combination with a total isoparaffin content in the claimed range of at least 45 wt. % is not persuasive because of the examiner had addressed this argument previously. (see the Advisory Action mailed out on 9/2/2022 and the rejection above). 
 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452. The examiner can normally be reached Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAM M NGUYEN/Primary Examiner, Art Unit 1771